DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-14, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 4, and 5, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an inductive heating cooker, comprising: a main body; and a power-receiver device, the main body including a top plate on which a heating target is placed, a heating coil provided under the top plate and configured to inductively heat the heating target, a drive circuit configured to supply electric power to the heating coil, a power transmission coil configured to transmit the electric power by magnetic resonance, and a power transmission circuit configured to supply the electric power to the power transmission coil, the power-receiver device including a power reception coil configured to receive the electric power from the power transmission coil by the magnetic resonance, and a load circuit configured to operate by the electric power received by the power reception coil, the power transmission coil being provided under the top plate and along an edge of the top plate, and the power-receiver device being placed on the top plate and being allowed to be detached from the top plate.
Regarding Claims 2, 6-14, and 16, they depend from Claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
28 December 2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836